Dear Mr. Freeman:
This letter is intended to clarify several questions which have arisen as a result of our opinion issued to you on January 2, 1980, with respect to the Rural Health Clinic Services Act. Pub.L. 95-210.
As a result of an unwarranted misinterpretation of what was stated in that opinion, we wish to offer the following advice to those interested:
(1) Opinion No. 32, being a technical opinion must be read carefully and in its complete context;
(2) Opinion No. 32 does not impair the authority of a registered professional nurse to perform customary and necessary functions in handling emergency situations;
(3) A registered professional nurse may act on the orders of a physician with respect to a particular patient even though the physician is not present. In this respect, we define "direct supervision" as including those situations where such a nurse acts on the physician's instructions with respect to a particular patient although not in the physician's presence; and
(4) Opinion No. 32 does not hold that there are no
rural health clinic functions which a nurse in that setting may perform. To the contrary, there clearly are functions which the nurse may perform alone, such as have been historically so performed by the nursing profession.
Very truly yours,
                                  JOHN ASHCROFT Attorney General